                       Case 3:18-cv-06960 Document 1 Filed 11/16/18 Page 1 of 8




 1   ALEX G. TSE (CABN rs2348)
     United States Attorney
 2
     BARBARA J. VALLTERE (DCBN 4393s3)
 a
 J   Chief, Criminal Division

 4   ERrN A. CORNELL (CABN 227r3s)
     Assistant United States Attomey
 5
               1301 Clay Street, Suite 3403
 6             Oakland, California 94612
               Telephone: (5 10) 637-3680
 7             Facsimile: (510) 631 -37 24
               Erin. Cornell@usdoj. gov
 8
     Attorneys for United States of America
 9

10                                       UNITED STATES DISTRICT COURT

ll                                    NORTHERN DISTRICT OF CALIFORNIA

l2                                               OAKIAND DIVISION
13   UNITED STATES OF AMERICA,                           ) CASE NO.
                                                         )
t4             Plaintiff,                                ) VERIFIED COMPLAINT FOR FORFEITURE
                                                         )
15         V                                             )
                                                         )
t6   APPROXIMATELY $26,990.26 IN UNITED                  )
     STATES CURRENCY,                                    )
l7                                                       )
               Defendant.                                )
l8                                                       )

t9                                            NATURE OF THE ACTION
20             1   .   This is a judicial forfeiture action, as authorized by Title 18, United States Code, Section

2t   981(a)(1)(C), involving the seizure of approximately 526,990.26 in United States currency (hereinafter

22   "the defendant currency'') that was seized as property that constituted or was derived from proceeds

23   haceable to wire fraud, a violation of Title 18, United States Code, Section 1343, and/or as property

24   involved in money laundering, a violation of Title 18, United States Code, Sections 1956 and,1957.

25                                          JURISDICTION AND VENUE
26             2.      This Court has jurisdiction under Title 28, United States Code, Sections 1345 and

27   1   3ss(a).

28             3.      This action is timely filed in accordance with Title 18, United States Code, Section


     VERIFIED COMPLAINT FOR FORFEITURE                   I
                   Case 3:18-cv-06960 Document 1 Filed 11/16/18 Page 2 of 8




 1   e83(aX3XA).

 2           4.      Venue is proper pursuant to Title 28, United States Code, Sections 1355(b) and 1395,

 J   because the acts or omissions giving rise to the forfeiture took place in the Northern   District of

 4   California.

 5           5.      Intra-district venue is proper in the Oakland Division within the Northern District    of
 6   California.

 7                                                    PARTIES

 8           6.      Plaintiff is the United States of America.

 9           7.      The defendant is approximately 526,990.26 in United States curency.

10                                                     FACTS

11           8.      In or around August 2016, Reed Wallace and Johannes Westbroek were introduced to the

t2 owners of Berkeley Bowl       Produce (hereinafter "Berkeley   Bowl"), Glenn Yasuda and Gen Yasuda. At
13   the time, Berkeley Bowl was partnering with Garrison Technologies to form a new company called GTI.

t4 Garrison Technologies      had developed a technology to grow produce indoors. This technology was

15   unique and with the farming expertise of Glenn Yasuda the partnership was ideal.

I6           9.      Glenn Yasuda plarured on financing the start-up himself; however, Wallace and

t7 Westbroek promised they could bring in $20,000,000 pre-IPO funds to finance the start-up. In addition,
18   Wallace and Westbroek promised that they would prepare the company for a European IPO in April

t9   2017. Wallace and Westbroek asked for $1,000,000 in funding from Glenn Yasuda to cover costs

20   associated with raising the pre-IPO money.

2t           10.     Wallace and Westbroek purported to know a lot of very wealthy individuals in Europe

22   who would be more than willing to invest in a company like GTI. In addition, these investors would be

23   willing to invest with no rate of return.

24           11.     On August 9,20L6, Wallace and Westbroek met with Yasuda and other Berkeley Bowl

25   Employees to discuss the future plans of the company. During this meeting, a presentation prepared by

26   Westbroek was shared. The presentation included a detailed schedule documenting exactly where Glenn

27   Yasuda's $1,000,000 would be spent. The schedule included items necessary for Wallace and

28   Westbroek to get established over in Europe, set up companies over in Europe, prepare for the upcoming


     VERIFIED COMPLAINT FOR FORFEITURE                2
                   Case 3:18-cv-06960 Document 1 Filed 11/16/18 Page 3 of 8




 1   IPO, and drum up investors for the pre-IPO funding. The specific spending categories included, but

 2   were not limited to, organization cost, shell GTi CEA Solutions Corp., SEC legal costs and auditor fees,

 3   marketing PR cost, and The Bulldog's America's JV Capital.

 4           12.    On August 18,2016, Berkeley Bowl wrote a check (check number              22l0ll)   to New Age

 5   Ventures International LLC (also known as NAVI) in the amount of       $   1   00,000. On September I , 2016,

 6   Berkeley Bowl wrote a check (check number 221464) to New Age Ventures International LLC for

 7   $400,000. Both checks were deposited into a Citibank account ending in -9831, which was held by New

 8   Age Ventures International LLC (hereinafter "NAVI account"), on August 22,2016 and September 2,

 9   2016, respectively.

10          13.     The    NAVI account was   opened by Wallace and Westbroek on August 22,2016.

11          14.     Money was immediately withdrawn from the NAVI account to cover personal expenses

t2   rather than expenses Berkeley Bowl was told their money would be spent on. Money was also

13   transferred to multiple bank accounts owned by Wallace. For example, some of the money was

T4   transferred to Wallace's personal bank account held at Citibank, account ending -5962. Between August

15   24, 106 and October 10,2017 , $95,5 13.62 was deposited into Wallace's personal bank account. Prior to

I6   these deposits, Wallace's personal bank account balance was approximately $2,400. Approximately

t7 $7,500 of the $95,513.62     was not related to Berkeley Bowl's money.

18          15.     Over $88,000 of the total deposited was transferred in from other Wallace-owned

t9   accounts. Approximately $74,000 of the transferred deposits can be directly traced to Berkeley Bowl's

20   money. The remaining $14,000 came from an account called Drummer International LLC, DBA

2t   Drummer Bikes (hereinafter "the Drummer Account"), which had approximately $602,000 of Berkeley

22   Bowl's money deposited into it and approximately $19,000 of non-Berkeley Bowl deposits.

23          16.     BetweenAugust 24,2016 andOctober 10,2017, Wallace spent$81,969.73 fromhis

24   personal bank account and transferred $12,000 to another account he held at Citibank. The money was

25   spent on expenses such as a trip to Las Vegas (54,607.9g),   at aHonda dealership ($1,183.87), at DN

26   Brakes ($1,190.33), on a cosmetic dentist ($3,535.00), at Walmart ($1,950.55), at Best Buy ($2,272.58),

27   at an auto care center ($2,816.79), to a car loan company ($857.07), at a Miami, Florida luxury boutique

28   hotel ($1,673.45) and over $19,000.00 in cash withdrawals.


     VERIFIED COMPLAINT FOR FORFEITLIRE              J
                   Case 3:18-cv-06960 Document 1 Filed 11/16/18 Page 4 of 8




 1           17.    Berkeley Bowl's money was also transferred into the Drummer Account, which was

 2   opened by Wallace on December       4,2013.
 J           18.    Starring on August 26,2016 through June 5, 2017 , Wallace paid Guillermo Betancourt

 4   $16,900 from the Drummer Account to cover his son's (Richard Wallace) rent for property located in

 5   Pompano Beach, Florida. Wallace also paid Best Beach Title Company, located in Miami, Florida,

 6   $46,884.59 from the Drummer Account to purchase property located in Pompano Beach, Florida, for his

 7   son. On October 6,2016, Wallace wired $10,000.00 to Best Beach Title Company. On November 14,

 8   2016, Wallace wired another $36,959.34 to Best Beach Title Company. Prior to wiring money to Best

 9   Beach Title Company, the Drummer Account only contained approximately $7,000.00 of non-Berkeley

10   Bowl money.

ll           19.    On December 16, 2016, Westbroek emailed Steve Tsujimoto, Berkeley Bowl's General

T2   Manager, and Wallace, stating that Wallace would stop by Berkeley Bowl to pick up a $500,000.00

13   check. The email stated that the amount should have been paid on October 15,2016, and that "[w]e

t4   need the funds to set up International structures, deposits, working capital, and the cost of the IPO."

l5          20.     Westbroek also told several Berkeley Bowl employees that he and Wallace needed the

t6   additional $500,000.00 to be held in a European bank account, so that investors would believe they were

T7   legit and had "skin" in the game.

l8          21.     On December 16,2016, Berkeley Bowl wrote a check to GTI-HAVI Holding LLC in the

l9   amount of $500,000.00. On December 21,2016, this check was deposited into a Citibank account

20   ending in -2085, which was held by GTI-NAVI Holding       LLC. GTI-NAVI Holding LLC was
2t   established by Wallace and Westbroek, and the    GTI-NAVI Holding LLC bank account ending in -2085

22   was opened by Wallace and Westbroek on August 26,2016.

23          22.     Instead of spending the additional $500,000.00 on what was described in Westbroek's

24   December 16,2016 email and what was verbally told to other Berkeley Bowl employees, Wallace

25   deposited the money into a bank account held in the United States and some of the money was spent on

26   personal expenditures, including to Robert Kou for renting property in El Cerrito, California

27   ($50,382.00), to his son Richard ($10,000.00), to areal estate advisory company in Boca Raton, Florida

28   called SCS LLC ($17,500.00), and to a school in Germany ($3,284.20).


     VERIFIED COMPLAINT FOR FORFEITURE                4
                   Case 3:18-cv-06960 Document 1 Filed 11/16/18 Page 5 of 8




 I           23.     To date, Wallace and Westbroek have not brought any investors or money to fund GTI's

 2   indoor farming company.

 J           24.     On August 23,2016, the Drummer Account had a balance of $5,021.64. From August

 4   24,2016 to February 28,2018,$621,886.22was deposited into the Drummer Account. Of the

 5   $621,886.22,$602,144.00 was Berkeley Bowl's money. $12,000.00 of the deposited money was

 6   transferred into the Drummer Account from Wallace's personal bank account, which had approximately

 7   $7,300.00 of total deposits of over $95,000.00 of non-Berkeley Bowl money. The remaining

 8   $19,742.22 ($621,886.22 - $602,144.00) was not associated with money obtained from Berkeley Bowl.

 9           25.     As of February 28,2018, the Drummer Account held assets valued at approximately

10   $56,198.21.

11           26.     On or about   Apil   25   , 2018, the United States obtained a seizure warrant, seeking to seize

t2   up to $56,198.21 in funds from the Drummer Account, as property that constituted or was derived from

r3   proceeds traceable to wire fraud, a violation of       Title   18, United States Code, Section 1343, and/or as

t4 property involved in money laundering,          a   violation of Title 18, United States Code, Sections 1956 and

l5   1957.

t6           21.    At the time of service of the seizure warrant, only $26,990.26 remained in the Drummer

t7   Account (the defendant currency).

18           28.    On or about August 16,2018, Reed Wallace submitted a claim for the defendant curency

t9 in response to the FBI's administrative forfeiture action.
20                                             FIRST CLAIM FOR RELIEF

2T                                 (rorreiture,"*nY;L"!;!?.t"19[i]!?wirerraud)
22           29.    The United States incorporates by reference the allegations in paragraphs 1 through 28 as

23   though fully set forth herein.

24           30.    Title   18, United States Code, Section 1343 prohibits devising or intending to devise any

25   scheme or artifice to defraud, or for obtaining money or property by means of false or fraudulent

26   pretenses, representations, or promises, by transmitting or causing to be transmitted by means of wire,

27   radio, or television communications in interstate or foreign commerce, any writings, signs, signals,

28   pictures, or sounds for the purpose of executing such scheme or artifice.


     VERIFIED COMPLAINT FOR FORI'EITURE                      5
                        Case 3:18-cv-06960 Document 1 Filed 11/16/18 Page 6 of 8




 1           31.            Title   18, United States Code, Section   981(aXl)(C) provides for the civil forfeiture of any

 2   property, real or personal, that constitutes or is derived from proceeds traceable to any offense

 J   constituting a "specified unlawful activity''or a conspiracy to commit such offense.

 4           32.            Title   18, United States Code, Sections 1956(c)(7) and   1961(l) define "specified unlawful

 5   activity''to include wire fraud, in violation of Title         18, United States Code, Section 1343.

 6           33.            In light of the foregoing and considering the totality of the circumstances, there is

 7   probable cause to believe that the defendant currency represents property that constitutes or is derived

 8   from proceeds traceable to wire fraud, in violation of Title 18, United States Code, section 1343, and

 9   thus subject to forfeiture under Title 18, United States Code, Sections 981(a)(l)(C), 1956(c)(7), and

10   1e61(1).

11                                              SECOND CLAIM FOR RELIEF
                                                    18 u.s.c. $ e81(a)(1)(A)
t2                            (forfeiture of property involved in money laundering transaction )

13           34.            The United States incorporates by reference the allegations in paragraphs     I through 33 as
t4 though fully     set forth herein.

15           35.            Title   18, United States Code, Section 1956 prohibits conducting or attempting to conduct

t6   a financial transaction          with property that represents the proceeds of a specified unlawful activity, with

t7   the knowledge that the property is proceeds of a specified unlawful activity, with the intent to promote

18   the carrying on of a specified unlawful activity or to evade taxes, or knowing the transaction is designed

t9 to conceal   the nature, source location, ownership or control of the proceeds or to avoid reporting

20   requirements.

2t           36.            Title   18, United States Code, Section 1957 prohibits   knowingly engaging in or attempting

22   to engage in a monetary transaction involving the proceeds of a specified unlawful activity of a value

23   greater than   $   1   0,000.00.

24          37.             Title   18, United States Code, Section 981(a)(1)(A) provides for the   civil forfeiture of any

25   property, real or personal, involved in a transaction or attempted transaction in violation of sections

26   1956 or 1957 of         Title   18 of the United States Code, or any property traceable to such property.

27          38.             In light of the foregoing and considering the totality of the circumstances, there is

28   probable cause to believe that the defendant currency represents property that was involved in a


     VERIFIED COMPLAINT FOR FORI'EITURE                         6
                  Case 3:18-cv-06960 Document 1 Filed 11/16/18 Page 7 of 8




 1   transaction or attempted transaction in violation of Title 18, United States Code, Sections 1956 or 1957,

 2   or that is traceable to such property, and thus subject to forfeiture under Title 18, United States Code,

 J   Section 981(a)(1)(A).

 4          WHEREFORE, plaintiff United States of America requests that due process issue to enforce the

 5   forfeiture of the defendant currency; that notice be given to all interested parties to appear and show

 6   cause why forfeiture should not be decreed; and that judgment    of forfeiture be   entere   d; that the Court

 7   enter judgment   forfeiting the defendant currency; and that the United States be awarded such other relief

 8   as may be proper and    just.

 9

l0 DATED: November           16, 2018                              Respectfully submitted,

11                                                                 ALEX G. TSE
                                                                   United States Attorney
t2
13
                                                                      401^,
t4                                                                 ERIN A. CORNELL
                                                                   Assistant United States Attorney
l5
16

t7

18

t9
20

2t

22

23

24

25

26

27

28


     VERIFIED COMPLAINT FOR FORFEITURE                7
                    Case 3:18-cv-06960 Document 1 Filed 11/16/18 Page 8 of 8




 I                                                  YERIFICATION
 2          I, Mandy Britton, state as follows:

 3          I   .      I am a Special Agent with the Federal Bureau of Investigation. I am the case agent

 4   assigned to this case. As such,    I am familiar with the facts and the investigation leading to the filing of

 5   this Complaint for Forfeiture.

 6          2.         I have read the Complaint and believe the allegations contained in it to be tnre.

 7

 8          I declare under penalty of perjury that the foregoing is true and correct. Executed ttris      /5   day

 9   of November, 2018,     in Co,-..o.4,       California.

l0
ll
t2                                                                   MA
                                                                              Agent
l3
                                                                     Federal Bureau of Investigation
t4
l5

t6
t7
t8

t9
20

2t
22

23

24

25

26

27

28


     VERIFIED COMPLAINT FOR FORFEITURE
                                                     Case 3:18-cv-06960 Document 1-1 Filed 11/16/18 Page 1 of 1
rs-cAND44(Rev            06/r?)                                                                                cIvL covER                                  SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law,
except as provided by local rules ofcourt. This form, approved in its original form by the Judicial Conference ofthe United States in September 1974, is required for the Clerk                                                                                       of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I.   (a) PLAINTIFFS                                                                                                                              DEFENDANTS
     United States of America                                                                                                                  Approximately                       $26,990.26 in United States Currency
     (b)    County ofResidence ofFirst Listed Ptaintiff                                                                                          Countv of Residence of First Listed Defendant
            (EXCEPT 1N U.S. PI-4|NTIFF CASES)                                                                                                    (N u.s. PLAINTIFF CASES ONLY)
                                                                                                                                                 NOTE;         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                               THE TRACT OF LAND INVOLVED,

     (c)     Attomeys (Frrm             Name, Address. and Telephone Number)                                                                     Attomeys (If Known)
 AUSA Erin A. Cornell,450 Golden Gate Avenue, 9th Fl.,
 San Francisco , CA 94102, (415) 436-7124
III.        BASIS OF JURISDICTION                                           (Ptoce on     "X" in one      Box onty)             III.    CITIZENSHIP OF PRINCIPAL PARTIES 6r"*                                                   an "x" in one Boxfor ptoinrtf
                                                                                                                                        (For Dtuersity Cases     OnU                                                      ond One Boxfor Defendant)
                                                                                                                                                                                   PTF                DEF                                            PTF       DEF
 xr         US.GovementPlaintiff                                 ,                                                                     Citizen ofThis    State                       I                 I      Itrcorpomted orPrincipal Place          4           4
                                                                       itiit9ii,f.J,tNot            o party)
                                                                                                                                                                                                              ofBusiness In This State
 :                                                                                                                                     Citizen ofAnother     State                    2                 2     Incorpomted and Principal Place            5        5
     '2     US   Govment Defendat                                o                                                                                                                                            ofBusiness In Anothu State
                                                                     1Pr)',tfior,,,r"rshrp       of parries in rten      III)
                                                                                                                                       Citizen or Subject ofa                         33                      Foreign Nation                             6'6
                                                                                                                                       Foreign Coutry


IV.           NATURE OF SUIT                                    (Ptace an    "x"   in one Box only)


     I   l0 Insumce                                        PERSONAL INJURY                                 PERSONAL INJURY                       625 Drug Related Seirue            of            422 Appeal 28 USC $ 158               375 False Claims Act
     120   Mrine                                                                                                                                         Property   2l   USC $ 88 I               423 Withdnwal 28 USC                  376 Qui     Tm      (31 USC
                                                     310        Arplue                                365 Penonal Injury         -   Product
                                                                                                                                               X 690 ott                                              $ 157                                  g   372e(a))
     130 Milter Act                                  315 Airplme Product Liability                           Liability
                                                                                                                                                          "t
     140 Negotiable     lnstment                                                                      36? Health Cae/                          ,,;:,::, .  Ir{BORt I'.:t.i::tt                I   L   PROPXRTYRIGIIT.-S.:':I.       :   400 State Reapportioment
                                                    320 Assault, Libel             & Slmder
     t50 Remvery of                                                                                       Phmaceutical Personal                                                                                                         410 Antitrust
                                                    330 Federal Employers'                                                                       710 Fair Labor Stmduds Act                       820 Copynghts
           Overpaymmt Of                                                                                  Injury Product Liability                                                                                                      430 Banks md         Baking
                                                                Liabiliry                                                                        720 Labor/ltlmagement                            830 Patent
           Vetem's Benefits                                                                           368 Asbeslos Persoml Injury                                                                                                       450 Comerce
                                                    340         Mrine                                     Product Liability
                                                                                                                                                     Rel ations                                   835 Patent-Abbreviated New
 ..,151    Medicre Act                                                                                                                                                                                                                  460 Deportation
                                                    345         Mrine     Product Liability                                                      740 Railway Labor Act                                  Drug Application
     152 Recovery of Defaulted                                                                        PERSONAL PROPERTY                                                                                                                 470 Racketeer Influenced           &
                                                    350 Motor Vehicle                                                                            751     Fmily md        Medical                  840 Tmdemrk
         Student Loms (Excludes                                                                       370 Other Fmud                                                                                                                       Compt Orgmiations
                                                    355 Motor Vehicle Product                                                                            Leave Act
           Veterms)                                                                                   371 Truth in Lending                                                                            SOCIAL SECT-IRITY.        '       480 Coosmer Credit
                                                                Liability                                                                        790 Other Labor Litigation
     153 Recovery     of                                                                              380 Other Personal Property                                                         I       861 HrA (1395ff)                      490 Cable/Sat TV
           Ovqpalment                               360 Other Personal Injury                                                                    791 Employee Retirement
                                                                                                             Dmage                                   Income Secuity Act                    .      S62BlackLwg(923)                      850 Secuities/Comodities/
         of Vetem's Benefits                        362 Pamnal Injury -Medical
                                                                                                      385 Property Dmage Product                                                                  863   DIwC/Dlww      (40s(g))              Exchmge
                                                                Malpmctice                                                                               IMMIGRATION
     160 Stockholdes' Suits                                                                                  Liability                                                                            864 SSID TitIE    XVI                 890 Ofter Statutory Actions
     190 Other Contract                                                                                                                          462 Naturaliation
                                                :,1,,,.,   i'   . CmlllRlcllfSl,lrlrlrrrrr,r:,        PRIS..ONER PETITIONS
                                                                                                                                                         Application
                                                                                                                                                                                                  865 RSI (40s(g))                      891 Agricultuml Acts
     195 Conract Product
                                                '   440         Othercivil Rights                           IIABEAS CORPUS                       465 Other Imigmtion
                                                                                                                                                                                          ,
                                                                                                                                                                                              .. FEDERALTAX            SUITS-.'
                                                                                                                                                                                                                                        893 Enviromental Mattes
     196 Fmchise
                                                    441Voting                                         463 Alien Detainee                             Actions                                                                            895 Freedom of Infomation
                                                                                                                                                                                                  870 Tues (U.S.     Plaintiffor
         .REAL                                      442 Emplolment
                                                                                                                                                                                                                                             Act
                                                                                                      510 Motions to Vacate                                                                             Defendmt)
     210 Lmd Condemation                       .                                                          Sentence                                                                                                                      896 Arbitration
                                                    443 Housing/                                                                                                                                  871 IRS-Third Part),26 USC
     220 Foreclosue                                             Accomodations                         5   30 General                                                                                    $   7609                        89   Achninisrmtive Pmedue

     230 Rent Lease & Ejectment                     445         Amq. VDisbilitie                      535 Death Penalty
                                                                                                                                                                                                                                             Acfieview or Appeal           of
                                                                                                                                                                                                                                             Agency Decision
     240 Torts to   Lmd                                         Employment
                                                                                                                  OTHf,R                                                                                                                950 Constitutionality of State
     245 Tort Product Liability
                                                    446 Amq.            wDisbilities{ther
                                                                                                      540 Mmdamus & Other                                                                                                                  Statutes
                                                    448 Education
     290 AII Other Real Property                                                                      550 Civil Rights
                                                                                                      555 Prison Condition
                                                                                                      560 Civil   Detaner
                                                                                                             Conditions of
                                                                                                             Confinement

v.          ORIGIN (Ploce on "x" n one Box only)
It        Original         2 Removedfiom                                                    3     Remmded from                   4     Reinstated   or         5    Trmsfened from       6 Multidistrict     8                                   Multidistrict
          Proceeding           State Court                                                        Appellate Court                      Reopened                      AnothetDistict(spec{y) Litigation-Trmsfer                                   Litigation-DirectFile


VL            CAUSE OF                     CitetheU.S.CivilStatuteunderwhichyouarefiling (Donotcileiurisdictionalstatutqunlqsdiverciti.
                                            18 u.S.C. $$ 981(a\l)(A), (aXlXC)
              ACTION
                                           Brief descriotion of cause:


VII.          REQTIESTED IN                                     CHECK IF THIS IS A CLASS ACTION                                        DEMAND        $                                                CHECK YES only if demanded in complaint:
              COMPLAINT:                                        UNDER RULE 23, Fed. R. Civ. P.                                                                                                        JURYDEMAND:                       Yes XNo

VIII.        RELATED CASE(S),                                                    JUDGE                                                                    DOCKETNUMBER
             IF Af\rY                (see ins,mctions):


IX.          DMSIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an      "X" in        One Box         Only)                          x     SAN FRANCISCO/OAKLAND                                                                  SANJOSE                                    ET]REKA.MCKINLEWILLE


DATE lll16/2018
                      ,1.:   .   .


                                                                                 SIGNATURE OF ATTORNEY OF'RECORD                                                                    ,.'ffi, &tI^I[0                                     ",,,,
